DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on April 21st, 2022 has been acknowledged.  By this amendment, claims 1, 5, and 16 have been amended.  Claim 19 has previously been cancelled.  Accordingly, claims 1-18 and 20-21 are pending in the present application in which claims 1, 9, and 16 are in independent form.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.                
The application has been amended as follows:
In the claims:
In independent claim 1, line 6, please replace “on first sides of the first die” with --on a first side of the first die--.
In independent claim 1, line 8, please replace “on second sides of the first die” with --on a second side of the first die--.
In independent claim 9, line 6, please replace “on first sides of the first die” with --on a first side of the first die--.
In independent claim 9, line 8, please replace “on second sides of the first die” with --on a second side of the first die--.
In independent claim 16, line 10, please replace “first sides of the first die” with –a first side of the first die--.
In independent claim 16, line 11, please replace “on second sides of the first die” with --on a second side of the first die--.
Allowable Subject Matter
Claims 1-18 and 20-21 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on April 21st, 2022 (see Applicant’s remarks on page 6, line 10 to page 7, line 18), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “wherein portions of the first RDL structure, the plurality of through vias, and the second RDL structure are electrically connected to each other and form a solenoid inductor laterally aside the first die, and a first end of the solenoid inductor is connected to a ground, and a second end of the solenoid inductor is connected to the first die, and the first end is level with the second end”, as recited in independent claim 1.
Claims 2-8 are also allowed as being directly or indirectly dependent of the allowed independent base claim 1.
Claims 9-18, 20, and 21 are also allowed for the same reasons as set forth in paragraphs 6-7 of the office action that mailed on January 01st, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892